DEPARTMENT OF TRANSPORTATION

FEDERAL AVIATION ADMINISTRATION

FAA AIRCRAFT REGISTRY

P.O. Box 25504

Oklahoma City, Oklahoma 73125

AIRCRAFT SECURITY AGREEMENT

 

 

NAME & ADDRESS OF DEBTOR/BORROWER:

 







 

NXT Aero USA Inc.

 

 

3557 S. Valley View Boulevard

 

 

Las Vegas, NV 89103

 

 

 

NAME & ADDRESS OF SECURED PARTY/ASSIGNEE/LENDER:

 







 

Aviation Finance Group, LLC

 

 

4355 Emerald St.

 

 

Suite 200

 

 

Boise, ID 83706

 

 

 

 

 

 

 

NAME OF SECURED PARTY'S ASSIGNOR/GRANTOR:

 







 

NXT Aero USA Inc.

 

 

3557 S. Valley View Boulevard

 

 

Las Vegas, NV 89103

ABOVE SPACE

 

 

FOR FAA USE ONLY

 

 

 

THIS AIRCRAFT SECURITY AGREEMENT dated November 6, 2000, is made and executed
between NXT Aero USA Inc.

("Grantor") and Aviation Finance Group, LLC ("Lender").



GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender
a continuing security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.

COLLATERAL.

The word "Collateral" as used in this Agreement means the following described
aircraft ("Aircraft"):



1992 Piaggio (Avanti) P180 with a FAA Registration Number of N17PA (Serial
Number 1017), two (2) Pratt $ Whitney, Model PT6A-66 turboprop engines (Serial
Numbers (PCE) 104044 and (PCE) 104047) add two (2) Hartzell (PCE) JC-H5N-3
propellers (Serial Numbers HF-63 and HF-22). Each of said engines is 750 or more
rated takeoff horsepower or its equivalent and each of said propellers is
capable of absorbing 750 or more rated takeoff shaft horsepower.

The manufacturer's serial number for the Aircraft is 1017, and its FAA
Registration Number is N17PA. The word "Aircraft" also means and includes
without limitation, (a) the Airframe, (b) the Engines, (c) any propellers, and
(d) the Log Books.

The word "Airframe" means the Aircraft's airframe, together with any and all
parts, appliances, components, instruments, accessories, accessions,
attachments, equipment, or avionics (including, without limitation, radio,
radar, navigation systems, or other electronic equipment) installed in,
appurtenant to, or delivered with or in respect of such airframe.

The word "Engines" means any engines described above together with any other
aircraft engines which either now or in the future are installed on, appurtenant
to, or delivered with or in respect of the Airframe, together with any and all
parts, appliances, components, accessories, accessions, attachments or equipment
installed on, appurtenant to, or delivered with or in respect of such engines.
The word "Engines" shall also refer to any replacement aircraft engine which,
under this Agreement, is required or permitted to be installed upon the
Airframe.

DURATION.

This Agreement shall remain in full force and effect until such time as the
Indebtedness secured hereby, in principal, interest, costs, expenses, attorneys'
fees and other fees and charges, shall have been paid in full, together with all
additional sums that Lender may pay or advance on Grantor's behalf and interest
thereon as provided in this Agreement.



Under no circumstances shall the "SFD technology" of the Borrower or any of its
affiliates (i.e., SFD "sensor" and data collection and processing equipment) be
considered a part of the Collateral.

REPRESENTATIONS AND WARRANTIES CONCERNING COLLATERAL.

Grantor represents, warrants and covenants to Lender at all times while this
Agreement is in effect as follows:



Title.

Grantor warrants that Grantor is the lawful owner of the Collateral and holds
good and marketable title to the Collateral, free and clear of all Encumbrances
except the lien of this Agreement. Grantor is, or concurrent with the completion
of the transactions contemplated by this Agreement will be, the registered owner
of the Aircraft pursuant to a proper registration under the Federal Aviation Act
of 1958, as amended, and Grantor qualifies in all respects as a citizen of the
United States as defined in the Act. Grantor shall defend Lender's rights in the
Collateral against the claims and demands of all other persons. The Collateral
is not and will not be registered under the laws of any foreign country, and
Grantor is and will remain a citizen of the United States as defined in the
Federal Aviation Act of 1958, as amended.



Authority; Binding Effect.

Grantor has the full right, power and authority to enter into this Agreement and
to grant a security interest in the Collateral to Lender. This Agreement is
binding upon Grantor as well as Grantor's successors and assigns, and is legally
enforceable in accordance with its terms. The foregoing representations and
warranties, and all other representations and warranties contained in this
Agreement are and shall be continuing in nature and shall remain in full force
and effect until such time as this Agreement is terminated or cancelled as
provided herein.



Aircraft and Log Books.

Grantor will keep accurate and complete logs, manuals, books, and records
relating to the Collateral, and will provide Lender with copies of such reports
and information relating to the Collateral as Lender may reasonably require from
time to time.



Perfection of Security Interest.

Grantor agrees to execute financing statements and to take whatever other
actions are requested by Lender to perfect and continue Lender's security
interests in the Collateral. Upon request of Lender, Grantor will deliver to
Lender any and all of the documents evidencing or constituting the Collateral,
and Grantor will note Lender's interest upon any and all chattel paper if not
delivered to Lender for possession by Lender. In particular. Grantor will
perform, or will cause to be performed, upon Lender's request , each and all of
the following:



(1) Record, register and file this Agreement, together with such notices,
financing statements or other documents or instruments as Lender may request
from time to time to carry out fully the intent of this Agreement, with the FAA
in Oklahoma City, Oklahoma, United States of America and other governmental
agencies, either concurrent with the delivery and acceptance of the Collateral
or promptly after the execution and delivery of this Agreement.

> > (2) Furnish to Lender evidence of every such recording, registering, and
> > filing.

(3) Execute and deliver or perform any and all acts and things which may be
reasonably requested by Lender with respect to complying with or remaining
subject to the Geneva Convention, the laws and regulations of the FAA, and the
laws and regulation of any of the various states or countries in which the
Collateral is or may fly over, operate in, or become located in.

Grantor hereby appoints Lender as Grantor's irrevocable attorney-in-fact for the
purpose of executing any documents necessary to perfect or to continue the
security interests granted in this Agreement. Lender may at any time, and
without further authorization from Grantor, file a carbon, photographic or other
reproduction of any financing statement or of this Agreement for use as a
financing statement. Grantor will reimburse Lender for all expenses for the
perfection and the continuation of the perfection of Lender's security interest
in the Collateral. Grantor promptly will notify Lender of any change in
Grantor's name including any change to the assumed business names of Grantor.

Location of the Collateral.

Except for permitted removal of the Collateral, Grantor will hangar or keep the
Collateral at McCarran International Airport (LAS) which is its home airport or
base location.



Removal of the Collateral.

Except for routine use, Grantor shall not remove the Collateral from its
existing location without Lender's prior written consent. Grantor shall,
whenever requested, advise Lender of the exact location of the Collateral.



Inspection of Collateral.

At any reasonable time, on demand by Lender, Grantor shall cause the Collateral
(including the logs, books, manuals, and records comprising the Collateral) to
be exhibited to Lender (or persons designated by Lender) for purposes of
inspection and copying.



Maintenance, Repairs, Inspections, and Licenses.

Grantor, at its expense, shall do, or cause to be done, in a timely manner with
respect to the Collateral each and all of the following:



(1) Grantor shall maintain and keep the Collateral in as good condition and
repair as it is on the date of this Agreement, ordinary wear and tear excepted.

(2) Grantor shall maintain and keep the Aircraft in good order and repair and in
airworthy condition in accordance with the requirements of each of the
manufacturers' manuals and mandatory service bulletins and each of the
manufacturers' non-mandatory service bulletins which relate to airworthiness.

(3) Grantor shall replace in or on the Airframe, any and all Engines, parts,
appliances, instruments or accessories which may be worn out, lost, destroyed or
otherwise rendered unfit for use.

(4) Grantor shall cause to be performed, on all parts of the Aircraft, all
applicable mandatory Airworthiness Directives, Federal Aviation Regulations,
Special Federal Aviation Regulations, and manufacturers' service bulletins
relating to airworthiness, the compliance date of which shall occur while this
Agreement is in effect.

(5) Grantor shall be responsible for all required inspections of the Aircraft
and licensing or re-licensing of the Aircraft in accordance with all applicable
FAA and other governmental requirements. Grantor shall at all times cause the
Aircraft to have on board and in a conspicuous location a current Certificate of
Airworthiness issued by the FAA.

(6) All inspections, maintenance, modifications, repairs, and overhauls of the
Aircraft (including those performed on the Airframe, the Engines or any
components, appliances, accessories, instruments, or equipment) shall be
performed by personnel authorized by the FAA to perform such services.

(7) If any Engine, component, appliance, accessory, instrument, equipment or
part of the Aircraft shall reach such a condition as to require overhaul, repair
or replacement, for any cause whatever, in order to comply with the standards
for maintenance and other provisions set forth in this Agreement, Grantor may:

(a) Install on or in the Aircraft such items of substantially the same type in
temporary replacement of those then installed on the Aircraft, pending overhaul
or repair of the unsatisfactory item; provided, however, that such replacement
items must be in such a condition as to be permissible for use upon the Aircraft
in accordance with the standards for maintenance and other provisions set forth
in this Agreement; provided further, however, that Grantor at all times must
retain unencumbered title to any and all items temporarily removed; or

(b) Install on or in the Aircraft such items of substantially the same type and
value in permanent replacement of those then installed on the Aircraft;
provided, however, that such replacement items must be in such condition as to
be permissible for use upon the Aircraft in accordance with the standards for
maintenance and other provisions set forth in this Agreement; provided further,
however, that Grantor must first comply with each of the requirements below.

(8) In the event Grantor shall be required or permitted to install upon the
Airframe or any Engine, components, appliances, accessories, instruments,
engines, equipment or parts in permanent replacement of those then installed on
the Airframe or such Engine, Grantor may do so provided that, in addition to any
other requirements of this Agreement:

(a) Lender is not divested of its security interest in and lien upon any item
removed from the Aircraft and that no such removed item shall be or become
subject to the lien or claim of any person, unless and until such item is
replaced by an item of the type and condition required by this Agreement, title
to which, upon its being installed or attached to the Airframe, is validly
vested in Grantor, free and clear of all liens and claims, of every kind or
nature, of all persons other than Lender;

(b) Grantor's title to every substituted item shall immediately be and become
subject to the security interests and liens of Lender and each of the provisions
of this Agreement, and each such item shall remain so encumbered and so subject
unless it is, in turn, replaced by a substitute item in the manner permitted in
this Agreement; and

(c) If an item is removed from the Aircraft and replaced in accordance with the
requirements of this Agreement, and if the substituted item satisfies the
requirements of this Agreement, including the terms and conditions above, then
the item which is removed shall thereupon be free and clear of the security
interests and liens of Lender.

(9) In the event that any Engine, component, appliance, accessory, instrument,
equipment or part is installed upon the Airframe, and is not in substitution for
or in replacement of an existing item, such additional item shall be considered
as an accession to the Airframe.

Taxes, Assessments and Liens.

Grantor will pay when due all taxes, assessments and liens upon the Collateral,
its use or operation, upon this Agreement, upon the note, or upon any of the
other Related Documents. Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest n
the Collateral is not jeopardized in Lender's sole opinion. If the Collateral is
subjected to a lien which is not discharged within fifteen (15) days, Grantor
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs or other charges that could
accrue as a result of foreclosure or sale of the Collateral. In any contest
Grantor shall defend itself and Lender and shall satisfy any final adverse
judgment before enforcement against the Collateral. Grantor shall name Lender as
an additional obligee under any surety bond furnished in the contest
proceedings.



Compliance with Governmental Requirements.

Grantor shall comply promptly with all laws, ordinances and regulations of the
FAA and all other governmental authorities applicable to the use, operation,
maintenance, overhauling or condition of the Collateral. Grantor may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Lender's interest in
the Collateral, in Lender's opinion, is not jeopardized. Without limiting the
foregoing, Grantor agrees that at no time during the effectiveness of this
Agreement shall the Collateral be operated in, located in, or relocated to, any
jurisdiction, unless the Geneva Convention, together with its necessary enacting
rules and regulations (or some comparable treaty and regulations satisfactory to
Lender) shall be in effect in such jurisdiction and any notices, financing
statements, documents, or instruments necessary or required, in the opinion of
Lender, to be filed in such jurisdiction shall have been filed and file stamped
copies thereof shall have been furnished to Lender. Notwithstanding the
foregoing, at no time shall the Collateral be operated in or over any area which
may expose Lender to any penalty, fine, sanction or other liability, whether
civil or criminal, under any applicable law, rule, treaty or convention; nor may
the Collateral be used in any manner which is or may be declared to be illegal
and which may thereby render the Collateral liable to confiscation, seizure,
detention or destruction.



Records Maintenance.

Grantor shall maintain records relating to the Aircraft in accordance with FAA
rules and regulations and from time to time make such records available for
inspection by Lender and its duly authorized agents.



Compliance With Environmental Laws.

Grantor represents and warrants to Lender that: (1) During the period of
Grantor's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from the Collateral; (2)
Grantor has no knowledge of, or reason to believe that there has been, except as
previously disclosed to and acknowledged by Lender in writing, (a) any breach or
violation of any Environmental Laws. (b) any use, generation, manufacture,
storage, treatment, disposal, release, or threatened release of any Hazardous
Substance on, under, about or from the Collateral by any prior owners or
occupants of the Collateral; or (c) any actual or threatened litigation or
claims of any kind by any person relating to such matters; and (3) Except as
previously disclosed to and acknowledged by Lender in writing, (a) neither
Grantor nor any tenant, contractor, agent or other authorized user of the
Collateral shall use, generate, manufacture, store, treat, dispose of, or
release any Hazardous Substance on, under, about or from the Collateral; and (b)
any such activity shall be conducted in compliance with all applicable federal,
state, and local laws, regulations and ordinances, including without limitation
all Environmental Laws. Grantor authorizes Lender and its agents to enter upon
the Collateral to make such inspections and tests, at Grantor's expense, as
Lender may deem appropriate to determine compliance of the Collateral with this
section of the Agreement. Any inspections or tests made by Lender shall be for
Lender's purposes only and shall not be construed to create any responsibility
or liability on the part of Lender to Grantor or to any other person. The
representations and warranties contained herein are based on Grantor's due
diligence in investigating the Collateral for Hazardous Substances. Grantor
hereby (1) releases and waives any future claims against Lender for indemnity or
contribution in the event Grantor becomes liable for cleanup or other costs
under any such laws, and (2) agrees to indemnify and hold harmless Lender
against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release
occurring prior to Grantor's ownership or interest in the Collateral, whether or
not the same was or should have been known to Grantor. The provisions of this
section of the Agreement, including the obligation to indemnify, shall survive
the payment of the Indebtedness and the satisfaction and reconveyance of the
lien of this Agreement and shall not be affected by Lender's acquisition of any
interest in the Collateral, whether by foreclosure or otherwise.



Maintenance of Casualty Insurance.

Grantor shall procure and maintain at all times all risks insurance on the
Collateral, including without limitation fire, theft, liability and hull
insurance, and such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor shall further provide and maintain, at its sole cost and expense,
comprehensive public liability insurance, naming both Grantor and Lender as
parties insured, protecting against claims for bodily injury, death and/or
property damage arising out of the use, ownership, possession, operation and
condition of the Aircraft, and further containing a broad form contractual
liability endorsement covering Grantor's obligations to indemnify Lender as
provided under this Agreement. Such policies of insurance must also contain a
provision, in form and substance acceptable to Lender, prohibiting cancellation
or the alteration of such insurance without at least thirty (30) days prior
written notice to Lender of such intended cancellation or alteration. Such
insurance policies also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Grantor or any other person. Grantor agrees to provide Lender with originals
or certified copies of such policies of insurance. Grantor, upon request of
Lender, will deliver to Lender from time to time the policies or certificates of
insurance in form satisfactory to Lender. In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Indebtedness, Grantor will provide Lender with such lender's loss payable or
other endorsements as Lender may require. Grantor shall not use or permit the
Collateral to be used in any manner or for any purpose excepted from or contrary
to the requirements of any insurance policy or policies required to be carried
and maintained under this Agreement or for any purpose excepted or exempted from
or contrary to the insurance policies, nor shall Grantor do any other act or
permit anything to be done which could reasonably be expected to invalidate or
limit any such insurance policy or policies.



Application of Insurance Proceeds.

Grantor shall promptly notify Lender of any loss or damage to the Collateral in
excess of $5,000, whether or not such casualty or loss is covered by insurance.
Lender may make proof of loss if Grantor fails to do so within fifteen (15) days
of the casualty. Lender shall have the right to receive directly the proceeds of
any insurance on the Collateral, including accrued proceeds thereon, and to hold
the proceeds as part of the Collateral. If Lender consents to repair or
replacement of the damaged or destroyed Collateral, Lender shall, upon
satisfactory proof of expenditure, pay or reimburse Grantor from the proceeds
for the reasonable cost of repair or restoration. If Lender does not consent to
repair or replacement of the Collateral, Lender shall retain a sufficient amount
of the proceeds to pay all of the Indebtedness, and shall pay the balance to
Grantor. Any proceeds which have not been disbursed within six (6) months after
their receipt and which Grantor has not committed to the repair or restoration
of the Collateral shall be used to prepay the Indebtedness.



Insurance Reports.

Grantor, upon request of Lender, shall furnish to Lender reports on each
existing policy of insurance showing such information as Lender may reasonably
request including the following: (1) the name of the insurer; (2) the risks
insured; (3) the amount of the policy; (4) the property insured; (5) the then
current value on the basis of which insurance has been obtained and the manner
of determining that value; and (6) the expiration date of the policy. In
addition, Grantor shall upon request by Lender (however not more often than
annually) have an independent appraiser satisfactory to Lender determine, as
applicable, the cash value or replacement cost of the Collateral.



Prior Encumbrances.

To the extent applicable, Grantor shall fully and timely perform any and all of
Grantor's obligations under any prior Encumbrances affecting the Collateral.
Without limiting the foregoing, Grantor shall not commit or permit to exist any
breach of or default under any such prior Encumbrances. Grantor shall further
promptly notify Lender in writing upon the occurrence of any event or
circumstances that would, or that might, result in a breach of or default under
any such prior Encumbrance. Grantor shall further not modify or extend any of
the terms of any prior Encumbrance or any indebtedness secured thereby, or
request or obtain any additional loans or other extensions of credit from any
third party creditor or creditors whenever such additional loan advances or
other extensions of credit may be directly or indirectly secured, whether by
cross-collateralization or otherwise, by the Collateral, or any part or parts
thereof, with possible preference and priority over the lien of this Agreement.



Notice of Encumbrances and Events of Default.

Grantor shall immediately notify Lender in writing upon the filing of any
attachment, lien, judicial process, or claim relating to the Collateral. Grantor
additionally agrees to immediately notify Lender in writing upon the occurrence
of any Event of Default, or event that with the passage of time, failure to
cure, or giving of notice, may result in an Event of Default under any of
Grantor's obligations that may be secured by any presently existing or future
Encumbrance, or that may result in an Encumbrance affecting the Collateral, or
should the Collateral be seized or attached or levied upon, or threatened by
seizure or attachment or levy, by any person other than Lender.



PROHIBITIONS REGARDING COLLATERAL.

Grantor represents, warrants and covenants to Lender while this Agreement
remains in effect as follows:



Transactions Involving Collateral.

Grantor shall not sell, offer to sell, or otherwise transfer or dispose of the
Collateral. Grantor shall not pledge, mortgage, encumber or otherwise permit the
Collateral to be subject to any lien, security interest, encumbrance, or charge,
other than the security interest provided for in this Agreement, without the
prior written consent of Lender. This includes security interests even if junior
in right to the security interests granted under this Agreement. Unless waived
by Lender, all proceeds from any disposition of the Collateral (for whatever
reason) shall be held in trust for Lender, and shall not be commingled with any
other funds; provided however, this requirement shall not constitute consent by
Lender to any sale or other disposition. Upon receipt, Grantor shall immediately
deliver any such proceeds to Lender.



No Commercial Use.

Grantor shall not, without the prior written consent of Lender, use the
Collateral, or permit the Collateral to be used, in Commercial Operations.



No Removal of Parts.

Except as permitted or required in the section of this Agreement titled
"Maintenance, Repairs, Inspections, and Licenses," Grantor shall not remove or
permit the removal of any parts, engines, accessories, avionics or equipment
from the Aircraft without replacing the same with comparable parts, engines,
accessories, avionics and equipment acceptable to Lender and the Aircraft's
manufacturer and insurer.



Future Encumbrances.

Grantor shall not, without the prior written consent of Lender, grant any
Encumbrance that may affect the Collateral, or any part or parts thereof, nor
shall Grantor permit or consent to any Encumbrance attaching to or being filed
against the Collateral, or any part or parts thereof, in favor of anyone other
than Lender. Grantor shall further promptly pay when due all statements and
charges of airport authorities, mechanics, laborers, materialmen, suppliers and
others incurred in connection with the use, operation, storage, maintenance and
repair of the Aircraft so that no Encumbrance may attach to or be filed against
the Aircraft or other Collateral. Grantor additionally agrees to obtain, upon
request by Lender, and in form and substance as may then be satisfactory to
Lender, appropriate waivers and/or subordinations of any Encumbrances that may
affect the Collateral at any time.



GRANTOR'S RIGHT TO POSSESSION.

Until default, Grantor shall have the possession and beneficial use of the
Collateral and may use it in any lawful manner not inconsistent with this
Agreement of the Related Documents.



LENDER'S EXPENDITURES.

If any action or proceeding is commenced that would materially affect Lender's
interest in the Collateral or if Grantor fails to comply with any provision of
this Agreement or any Related Documents, including but not limited to Grantor's
failure to discharge or pay when due any amounts Grantor is required to
discharge or pay under this Agreement or any Related Documents, Lender on
Grantor's behalf may (but shall not be obligated to) take any action that Lender
deems appropriate, including but not limited to discharging or paying all taxes,
liens, security interests, encumbrances and other claims, at any time levied or
placed on the Collateral and paying all costs for insuring, maintaining and
preserving the Collateral. All such expenditures incurred or paid by Lender for
such purposes will then bear interest at the rate charged under the Note from
the date incurred or paid by Lender to the date of repayment by Grantor. All
such expenses will become a part of the Indebtedness and, at Lender's option,
will (A) be payable on demand; (B) will be added to the balance of the Note and
be apportioned among and be payable with any installment payments to become due
during either (1) the terms of any applicable insurance policy; or (2) the
remaining term of the Note; or (3) be treated as a balloon payment which will be
due and payable at the Note's maturity. The Collateral also will secure payment
of these amounts. Such right shall be in addition to all other rights and
remedies to which Lender may be entitled upon Default.



DEFAULT.

Each of the following shall constitute an Event of Default under this Agreement:



Payment Default.

Grantor fails to make any payment when due under the Indebtedness.



Other Defaults.

Grantor fails to comply with or to perform any other term, obligation, covenant
or condition contained in this Agreement or in any of the Related Documents or
to comply with or to perform any term, obligation, covenant or condition
contained in any other agreement between Lender and Grantor.



False Statements.

Any warranty, representation or statement made or furnished to Lender by Grantor
or on Grantor's behalf under this Agreement, the Note, or the Related Documents
is false or misleading in any material respect, either now or at the time made
or furnished or becomes false or misleading at any time thereafter.



Defective Collateralization.

This Agreement or any of the Related Documents ceases to be in full force and
effect (including failure of any collateral document to create a valid and
perfected security interest or lien) at any time and for any reason.



Insolvency.

The dissolution (regardless of whether election to continue is made), any member
withdraws from the limited liability company, or any other termination of
Grantor's existence as a going business or the death of any member, the
insolvency of Grantor, the appointment of a receiver for any part of Grantor's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.



Creditor or Forfeiture Proceedings.

Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Grantor or by any governmental agency against any Collateral securing the
Indebtedness. This includes a garnishment of any of Grantor's accounts,
including deposit accounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Grantor gives Lender written notice of the creditor or
forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.



Events Affecting Guarantor.

Any of the preceding events occurs with respect to guarantor, endorser, surety,
or accommodation party of any of the Indebtedness or guarantor, endorser,
surety, or accommodation party dies or becomes incompetent.



Adverse Change.

A material adverse change occurs in Grantor's financial condition, or Lender
believes the prospect of payment or performance of the Indebtedness is impaired.



Cure Provisions.

If any default, other than a default in payment, is curable and if Grantor has
not been given a notice of a breach of the same provision of this Agreement
within the preceding twelve (12) months, it may be cured (and no event of
default will have occurred) if Grantor, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within fifteen (15)
days; or (2) if the cure requires more than fifteen (15) days, immediately
initiate steps which Lender deems in Lender's sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.



RIGHTS AND REMEDIES ON DEFAULT.

If an Event of Default occurs under this Agreement, at any time thereafter,
Lender shall have all the rights of a secured party under the Idaho Uniform
Commercial Code. In addition and without limitation, Lender may exercise any one
or more of the following rights and remedies:



Notice of Default.

In the event of default, Lender shall execute or cause the Trustee to execute a
written notice of such default and of Lender's election to cause the Property to
be sold to satisfy the Indebtedness, and shall cause such notice to be recorded
in the office of the recorder of each county wherein the Real Property, or any
part thereof, is situated.



Accelerate Indebtedness.

Lender may declare the entire indebtedness, including any prepayment penalty
which Grantor would be required to pay, immediately due and payable, without
notice of any kind to Grantor.



Assemble Collateral.

Lender may require Grantor to deliver to Lender all or any portion of the
Collateral and any and all certificates of title and other documents relating to
the Collateral. Lender may require Grantor to assemble the Collateral and make
it available to Lender at a place to be designated by Lender. Lender also shall
have full power to enter upon the property of Grantor to take possession of and
remove the Collateral. If the Collateral contains other goods not covered by
this Agreement at the time of repossession, Grantor agrees Lender may take such
other goods, provided that Lender makes reasonable efforts to return them to
Grantor after repossession.



Sell the Collateral.

Lender shall have full power to sell, lease, transfer, or otherwise deal with
the Collateral or proceeds thereof in Lender's own name or that of Grantor.
Lender may sell the Collateral at public auction or private sale. Unless the
Collateral threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Lender will give Grantor reasonable notice of the
time after which any private sale or any other intended disposition of the
Collateral is to be made. The requirements of reasonable notice shall be met if
such notice is given at least fifteen (15) days before the time of the sale or
disposition. All expenses relating to the disposition of the Collateral,
including without limitation the expenses of retaking, holding, insuring,
preparing for sale and selling the Collateral, shall become a part of the
Indebtedness secured by this Agreement and shall be payable on demand, with
interest at the Note rate from date of expenditure until repaid.



Appoint Receiver.

Lender shall have the right to have a receiver appointed to take possession of
all or any part of the Collateral, with the power to protect and preserve the
Collateral, to operate the Collateral preceding foreclosure or sale, and to
collect the rents from the Collateral and apply the proceeds, over and above the
cost of the receivership, against the Indebtedness. The receiver may serve
without bond if permitted by law. Lender's right to the appointment of a
receiver shall exist whether or not the apparent value of the Collateral exceeds
the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.



Obtain Deficiency.

If Lender chooses to sell any or all of the Collateral, Lender may obtain a
judgment against Grantor for any deficiency remaining on the Indebtedness due to
Lender after application of all amounts received from the exercise of the rights
provided in this Agreement.



Other Rights and Remedies.

Lender shall have all the rights and remedies of a secured creditor under the
provisions of the Uniform Commercial Code, as may be amended from time to time.
In addition, Lender shall have and may exercise any or all other rights and
remedies it may have available at law, in equity, or otherwise.



Election of Remedies.

Except as may be prohibited by applicable law, all of Lender's rights and
remedies, whether evidenced by this Agreement, the Related Documents, or by any
other writing, shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy will not bar any other
remedy, and an election to make expenditures or to take action to perform an
obligation of Grantor under this Agreement, after Grantor's failure to perform.
shall not affect Lender's right to declare a default and exercise its remedies.



INDEMNIFICATION OF LENDER.

Grantor agrees to indemnify, to defend and to save and hold Lender harmless from
any and all claims, suits, obligations, damages, losses, costs and expenses
(including, without limitation, Lender's reasonable attorneys' fees), demands,
liabilities, penalties, fines and forfeitures of any nature whatsoever that may
be asserted against or incurred by Lender, its officers, directors, employees,
and agents arising out of relating to, or in any manner occasioned by this
Agreement and the exercise of the rights and remedies granted Lender under this.
The foregoing indemnity provisions shall survive the cancellation of this
Agreement as to all matters arising or accruing prior to such cancellation and
the foregoing indemnity shall survive in the event that Lender elects to
exercise any of the remedies as provided under this Agreement following default
hereunder.



MODIFICATIONS.

Grantor shall not, without the prior written consent of Lender, modify the
Aircraft in any material way including but not limited to the Aircraft's
function or operating capability.



ADDITIONAL REPRESENTATION AND WARRANTY CONCERNING ENGINE MAINTENANCE PROGRAMS.

If the Engines are enrolled in an "Engine Maintenance Program" at the time of
loan application or if the Engines become enrolled at any time during the term
of the Loan, Grantor represents, warrants, and covenants that the Engines will
continue to be enrolled in the Engine Maintenance Program for the term of the
Loan. Engine Maintenance Program means the engine maintenance program provided
by or similar to, but not limited to, any of the following: AlliedSignal's MSP,
Allison's Power by the Hour, CFE Corp.'s CSP, Jet Support Services Inc.'s JSSI,
Pratt & Whitney's ESP, and Williams/Rolls' PBH.



CREDITOR OR FORFEITURES PROCEEDINGS.

Commencement of foreclosure or forfeiture proceedings, whether or judicial
proceeding, self-help, repossession or any other method, by any creditor of
Grantor or by any governmental agency against any collateral securing the
Indebtedness. This includes a garnishment of any of Grantor's accounts,
including deposit accounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Grantor gives Lender written notice of the creditor or
forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.



ADDITIONAL REPRESENTATION AND WARRANTY CONCERNING MAINTENANCE.

Grantor represents, warrants, and covenants that the Collateral will be
maintained in an airworthy condition and in compliance with its engine, parts,
and/or maintenance programs that are in effect at the time of loan application
and established by the manufacturer, the FAA, or any other party.



ADDITIONAL PROHIBITION REGARDING COLLATERAL.

Grantor shall not operate Collateral in countries for which the U.S. State
Department has issued travel restrictions.



MISCELLANEOUS PROVISIONS.

The following miscellaneous provisions are a part of this Agreement:



Amendments.

This Agreement, together with any Related Documents, constitutes the entire
understanding and agreement of the parties as to the matters set forth in this
Agreement. No alteration of or amendment to this Agreement shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment.



Attorneys' Fees; Expenses.

Grantor agrees to pay upon demand all of Lender's costs and expenses, including
Lender's reasonable attorneys' fees and Lender's legal expenses, incurred in
connection with the enforcement of this Agreement. Lender may hire or pay
someone else to help enforce this Agreement, and Grantor shall pay the costs and
expenses of such enforcement. Costs and expenses include Lender's reasonable
attorneys' fees and legal expenses whether or not there is a lawsuit, including
reasonable attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.



Caption Headings.

Caption headings in this Agreement are for convenience purposes only and are not
to be used to interpret or define the provisions of this Agreement.



Governing Law. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Idaho. This Agreement
has been accepted by Lender in the State of Idaho.

Choice of Venue.

If there is a lawsuit, Grantor agrees upon Lender's request to submit to the
jurisdiction of the courts of Ada County, State of Idaho.



Notices.

Any notice required to be given under this Agreement shall be given in writing,
and shall be effective when actually delivered, when actually received by
telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class certified or registered mail postage prepaid,
directed to the addresses shown near the beginning of this Agreement. Any party
may change its address for notices under this Agreement by giving formal written
notice to the other parties, specifying that the purpose of the notice is to
change the party's address. For notice purposes, Grantor agrees to keep Lender
informed at all times of Grantor's current address. Unless otherwise provided or
required by law, if there is more than one Grantor, any notice given by Lender
to any Grantor is deemed to be notice given to all Grantors.



Severability.

If a court of competent jurisdiction finds any provision of this Agreement to be
illegal, invalid, or unenforceable as to any circumstance, that finding shall
not make the offending provision illegal, invalid, or unenforceable as to any
other circumstance. If feasible, the offending provision shall be considered
modified so that it becomes legal, valid and enforceable. If the offending
provision cannot be so modified, it shall be considered deleted from this
Agreement. Unless otherwise required by law, the illegality, invalidity, or
unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement.



Successors and Assigns.

Subject to any limitations stated in this Agreement on transfer of Grantor's
interest, this Agreement shall be binding upon and inure to the benefit of the
parties, their successors and assigns. If ownership of the Collateral becomes
vested in a person other than Grantor, Lender, without notice to Grantor, may
deal with Grantor's successors with reference to this Agreement and the
Indebtedness by way of forbearance or extension without releasing Grantor from
the obligations of this Agreement or liability under the Indebtedness.



Survival of Representations and Warranties.

All representations, warranties, and agreements made by Grantor in this
Agreement shall survive the execution and delivery of this Agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as Grantor's Indebtedness shall be paid in full.



No Waiver by Lender.

Lender shall not be deemed to have waived any rights under this Agreement unless
such waiver is given in writing and signed by Lender. No delay or omission on
the part of Lender in exercising any right shall operate as a waiver of such
right or any other right. A waiver by Lender of a provision of this Agreement
shall not prejudice or constitute a waiver of Lender's right otherwise to demand
strict compliance with that provision or any other provision of this Agreement.
No prior waiver by Lender, nor any course of dealing between Lender and Grantor,
shall constitute a waiver of any of Lender's rights or of any of Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.



Waive Jury.

All parties to this Agreement hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by any party against any other
party.



DEFINITIONS.

The following capitalized words and terms shall have the following meanings when
used in this Agreement. Unless specifically stated to the contrary, all
references to dollar amounts shall mean amounts in lawful money of the United
States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Agreement shall have the meanings
attributed to such terms in the United States Code and Regulations thereunder
dealing with or involving Aircraft, commercial instruments relating to such
Aircraft, and in the Uniform Commercial Code:



Agreement.

The word "Agreement" means this Aircraft Security Agreement, as this Aircraft
Security Agreement may be amended or modified from time to time, together with
all exhibits and schedules attached to this Aircraft Security Agreement from
time to time.



Borrower.

The word "Borrower" means NXT Aero USA Inc., and all other persons and entities
signing the Note in whatever capacity.



Collateral.

The word "Collateral" means all of Grantor's right, title and interest in and to
all the Collateral as described in the Collateral Description section of this
Agreement.



Commercial Operations.

The words "Commercial Operations" mean the carriage by aircraft in air commerce
of persons or property for compensation or hire. Commercial Operations do not
include carriage by aircraft in air commerce of Grantor's employees or invitees
or Grantor's own property, nor does it include inter-company operations
requiring inter-company charges under applicable tax laws.



Default.

The word "Default" means the Default set forth in this Agreement in the section
titled "Default".



Encumbrance.

The word "Encumbrance" means any and all presently existing or future mortgages,
liens, privileges and other contractual and statutory security interests and
rights, of every nature and kind, whether in admiralty, at law, or in equity,
that now and/or the future may affect the Collateral or any part or parts
thereof.



Environmental Laws.

The words "Environmental Laws" mean any and all state, federal and local
statutes, regulations and ordinances relating to the protection of human health
or the environment, including without limitation the Comprehensive Environmental
Response,



Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et
seq. ("CERCLA"), the Superfund Amendments and Reauthorization Act of 1986, Pub.
L. No. 99-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., or other applicable state or federal laws, rules, or
regulations adopted pursuant thereto.

Event of Default.

The words "Event of Default" mean any of the Events of Default set forth in this
Agreement in the Default section of this Agreement.



FAA.

The word "FAA" means the United States Federal Aviation Administration, or any
successor or replacement administration or governmental agency having the same
or similar authority and responsibilities.



Geneva Convention.

The words "Geneva Convention" mean the Convention on the International
Recognition of Rights in Aircraft made at Geneva, Switzerland on June 19, 1948,
(effective September 17, 1953), together with the necessary enacting rules and
regulations promulgated by any particular signatory country.



Grantor.

The word "Grantor" means NXT Aero USA Inc.



Hazardous Substances.

The words "Hazardous Substances" mean materials that, because of their quantity,
concentration or physical chemical or infectious characteristics, may cause or
pose a present or potential hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured,
transported or otherwise handled. The words "Hazardous Substances" are used in
their very broadest sense and include without limitation any and all hazardous
or toxic substances, materials or waste as defined by or listed under the
Environmental Laws. The term "Hazardous Substances" also includes, without
limitation, petroleum and petroleum by-products or any fraction thereof and
asbestos.



Indebtedness.

The word "Indebtedness" means the indebtedness evidenced by the Note or Related
Documents, including all principal and interest together with all other
indebtedness and costs and expenses for which Grantor is responsible under this
Agreement or under any of the Related Documents.



Lender.

The word "Lender" means Aviation Finance Group, LLC, its successors and assigns.



Note.

The word "Note" means the Note executed by Grantor dated November 6, 2000,
together with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the note or credit agreement.



Real Property.

The words "Real Property" mean the real property, interests and rights, as
further described in this Agreement.



Related Documents.

The words "Related Documents" mean all promissory notes, credit agreements, loan
agreements, environmental agreements, guaranties, security agreements,
mortgages, deeds of trust, security deeds, collateral mortgages, and all other
instruments, agreements and documents, whether now or hereafter existing,
executed in connection with the Indebtedness.



 

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AIRCRAFT SECURITY
AGREEMENT AND GRANTOR AGREES TO ITS TERMS. THIS AIRCRAFT SECURITY AGREEMENT IS
DATED NOVEMBER 6, 2000.

GRANTOR:

NXT AERO USA INC.

By: ___/s/ James R. Ehrets_______________________________ By: ____/s/ John M.
Woodbury, Jr._____________________

James R. Ehrets, President of NXT Aero USA Inc.                      John M.
Woodbury, Jr., Secretary of NXT Aero USA Inc.,

 